
	
		II
		Calendar No. 973
		110th CONGRESS
		2d Session
		S. 390
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Bennett (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the exchange of certain land in Grand, San
		  Juan, and Uintah Counties, Utah, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Utah Recreational Land Exchange Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the area
			 surrounding the Colorado River in Grand and San Juan Counties, Utah, and
			 Dinosaur National Monument and the Book Cliffs in Uintah County, Utah, contains
			 nationally recognized scenic vistas, significant archaeological and historic
			 resources, valuable wildlife habitat, and outstanding opportunities for public
			 recreation that are enjoyed by hundreds of thousands of people annually;
				(2)the State of Utah
			 owns multiple parcels of land in the area that were granted to the State under
			 the Act of July 16, 1894 (28 Stat. 107, chapter 138), to be held in trust for
			 the benefit of the public school system and other public institutions of the
			 State;
				(3)the parcels of
			 State trust land are largely scattered in checkerboard fashion amid the Federal
			 land comprising the area of the Colorado River corridor, the Dinosaur National
			 Monument, and the Book Cliffs;
				(4)the State trust
			 land in the area of the Colorado River corridor, Dinosaur National Monument,
			 and the Book Cliffs includes significant natural and recreational features,
			 including—
					(A)portions of
			 Westwater Canyon of the Colorado River;
					(B)the nationally
			 recognized Kokopelli and Slickrock trails;
					(C)several of the
			 largest natural rock arches in the United States;
					(D)multiple
			 wilderness study areas and proposed wilderness areas; and
					(E)viewsheds for
			 Arches National Park and Dinosaur National Monument;
					(5)the large presence
			 of State trust land located in the Colorado River corridor, Dinosaur National
			 Monument, and the Book Cliffs area makes land and resource management in the
			 area more difficult, costly, and controversial for the United States and the
			 State of Utah;
				(6)although the State
			 trust land was granted to the State to generate financial support for public
			 schools in the State through the sale or development of natural resources,
			 development of those resources in the Colorado River corridor, Dinosaur
			 National Monument, and the Book Cliffs area may be incompatible with managing
			 the area for recreational, natural, and scenic resources;
				(7)the United States
			 owns land and interests in land in other parts of the State of Utah that can be
			 transferred to the State in exchange for the State trust land without
			 jeopardizing Federal management objectives or needs; and
				(8)it is in the
			 public interest to exchange federally owned land in the State for the Utah
			 State trust land located in the Colorado River Corridor, Dinosaur National
			 Monument, and the Book Cliffs area, on terms that are fair to the United States
			 and the State of Utah.
				(b)PurposeIt
			 is the purpose of this Act to direct, facilitate, and expedite the exchange of
			 certain Federal land and non-Federal land in the State to further the public
			 interest by—
				(1)exchanging Federal
			 land that has limited recreational and conservation resources; and
				(2)acquiring State
			 trust land with important recreational, scenic, and conservation resources for
			 permanent public management and use.
				3.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the land located in
			 Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)BLM
			 Subsurface only Proposed for Transfer to State Trust Lands;
				(B)BLM Surface
			 only Proposed for Transfer to State Trust Lands; and
				(C)BLM Lands
			 Proposed for Transfer to State Trust Lands.
				(2)Grand county
			 mapThe term Grand County Map means the map
			 prepared by the Bureau of Land Management entitled Utah Recreational
			 Land Exchange Act Grand County and dated
			 ____.
			(3)MapsThe
			 term maps means the Grand County Map and the Uintah County
			 Map.
			(4)Non-Federal
			 landThe term non-Federal land means the land in
			 Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)State Trust
			 Land Proposed for Transfer to BLM; and
				(B)State Trust
			 Minerals Proposed for Transfer to BLM.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Utah, as trustee under the Utah
			 State School and Institutional Trust Lands Management Act (Utah Code Ann.
			 53C–1–101 et seq.).
			(7)Uintah County
			 MapThe term Uintah County Map means the map
			 prepared by the Bureau of Land Management entitled Utah Recreational
			 Land Exchange Act Uintah County and dated
			 ____.
			4.Exchange of
			 land
			(a)In
			 generalNotwithstanding any other provision of law, if, not later
			 than 30 days after the date of enactment of this Act, the State offers to
			 convey to the United States title to the non-Federal land, the Secretary
			 shall—
				(1)accept the offer;
			 and
				(2)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to the State all right, title, and interest of the United States in and
			 to the Federal land.
				(b)Conveyance of
			 parcels in phases
				(1)In
			 generalNotwithstanding that appraisals for all of the parcels of
			 Federal land and non-Federal land may not have been completed under section 5,
			 parcels of the Federal land and non-Federal land may be exchanged under
			 subsection (a) in 3 phases beginning on the date on which the appraised values
			 of the parcels included in the the applicable phase are approved under section
			 5(b)(5).
				(2)PhasesThe
			 3 phases referred to in paragraph (1) are—
					(A)phase 1,
			 consisting of the non-Federal land identified as phase one land
			 on the Grand County Map;
					(B)phase 2,
			 consisting of the non-Federal land identified as phase two land
			 on the Grand County Map and the Uintah County Map; and
					(C)phase 3,
			 consisting of any remaining non-Federal land that is not identified as
			 phase one land or phase two land on the Grand
			 County Map or the Uintah County Map.
					(3)No agreement on
			 exchangeIf agreement has not been reached with respect to the
			 exchange of an individual parcel of Federal land or non-Federal land, the
			 Secretary and the State may agree to set aside the individual parcel to allow
			 the exchange of the other parcels of Federal land and non-Federal land to
			 proceed.
				(c)Appurtenant
			 water rightsAny conveyance of a parcel of Federal land or
			 non-Federal land under this Act shall include the conveyance of water rights
			 appurtenant to the parcel conveyed.
			(d)Timing
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 exchange of land authorized by subsection (a) shall be completed not later than
			 330 days after the date on which the State makes the Secretary an offer to
			 convey the non-Federal land under that subsection.
				(2)ExceptionThe
			 deadline established under paragraph (1) shall not apply to a parcel of land,
			 the value of which is being determined under section 5(b)(6)(C).
				(3)ExtensionThe
			 Secretary and the State may mutually agree to extend the deadline specified in
			 paragraph (1).
				5.Exchange
			 valuation, appraisals, and equalization
			(a)Equal value
			 exchangeThe value of the Federal land and non-Federal land to be
			 exchanged under this Act—
				(1)shall be equal;
			 or
				(2)shall be made
			 equal in accordance with subsection (c).
				(b)Appraisals
				(1)In
			 generalThe value of the Federal land and the non-Federal land
			 shall be determined by appraisals conducted in accordance with—
					(A)section 206(d) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d));
			 and
					(B)section 2201.3 of
			 title 43, Code of Federal Regulations (or successor regulations).
					(2)Selection of
			 appraiserThe appraisals of the Federal land and non-Federal land
			 shall be conducted by 1 or more independent third-party appraisers selected
			 jointly by the Secretary and the State.
				(3)Costs
					(A)In
			 generalThe Secretary and the State shall share third-party
			 appraisal costs equally.
					(B)AdjustmentThe
			 Secretary and the State may agree to adjust the relative value of the Federal
			 land and non-Federal land to be exchanged under this Act if the Secretary or
			 the State has paid a disproportionate share of the third-party appraisal
			 costs.
					(4)Valuation of
			 unleased federal land; revenue sharing
					(A)In
			 generalAny parcel of Federal land that, as of the date of
			 appraisal, is not leased under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.), shall be
			 appraised without regard to the presence of minerals subject to lease under
			 that Act, if, after conveyance of the applicable parcel to the State, the State
			 agrees to pay to the United States—
						(i)50 percent of any
			 bonus or rental payments (in the form of money or other consideration) that the
			 State receives for the disposition of any interest in the minerals after the
			 date of conveyance; and
						(ii)an amount equal
			 to—
							(I)the fraction of
			 gross proceeds from mineral production (in the form of money or other
			 consideration) to which the United States would have been entitled as a
			 production royalty if the land had been—
								(aa)retained by the
			 United States; and
								(bb)leased under the
			 provisions of that Act in effect on the date of this Act; minus
								(II)the portion of
			 production royalties that would otherwise be payable to the State under section
			 35 of the Mineral Leasing Act (30 U.S.C. 191).
							(B)Obligation as
			 covenantThe obligation of the State to pay bonus, rental, and
			 royalty revenues to the United States under subparagraph (A) shall be a
			 permanent covenant running with the applicable parcel of Federal land conveyed
			 to the State.
					(5)Review and
			 approval
					(A)In
			 generalNot later than 120 days after the date on which the
			 appraiser is selected under paragraph (2), the appraiser shall submit to the
			 Secretary and the State a copy of the completed appraisals for review.
					(B)Approval or
			 disapprovalNot later than 90 days after the date of receipt of
			 an appraisal under subparagraph (A), the Secretary and the State shall
			 independently approve or disapprove the appraisal.
					(6)Determination of
			 value
					(A)Determination by
			 secretary and stateIf the Secretary and the State are unable to
			 agree on the value of a parcel of land, the value of the parcel may be
			 determined by the Secretary and the State in accordance with paragraphs (2) and
			 (4) of section 206(d) of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716(d)).
					(B)Valuation of
			 leased Federal land
						(i)In
			 generalIf value is attributed to any parcel of Federal land
			 because of the presence of minerals subject to leasing under the Mineral
			 Leasing Act (30 U.S.C. 191 et seq.), and the parcel is subject to an existing
			 lease under that Act, the value of the parcel shall be equal to the value of
			 the parcel as determined under this section, as adjusted under clause
			 (ii).
						(ii)Adjustment
							(I)In
			 generalThe value of the parcel subject to a lease under clause
			 (i) shall be reduced by the percentage of the Federal revenue sharing
			 obligation under section 35(a) of the Mineral Leasing Act (30 U.S.C.
			 191(a)).
							(II)No property
			 rightAn adjustment under subclause (I) shall not be considered
			 to be a property right of the State.
							(C)Determination by
			 court
						(i)In
			 generalNotwithstanding any other provision of law, if the
			 Secretary and the State have not agreed on the value of a parcel by the date
			 that is 1 year after the date of enactment of this Act, a Federal district
			 court (including the United States District Court for the District of Utah,
			 Central Division) shall have jurisdiction to determine the value of the
			 parcel.
						(ii)LimitationAn
			 action to determine the value of a parcel under clause (i) shall be brought not
			 earlier than 1 year, but not more than 3 years, after the date of enactment of
			 this Act.
						(D)Availability of
			 appraisals
						(i)In
			 generalAll final appraisals, appraisal reviews, and
			 determinations of value for land to be exchanged under this Act shall be
			 available for public review at the Utah State Office of the Bureau of Land
			 Management at least 30 days before the conveyance of the applicable
			 parcels.
						(ii)PublicationThe
			 Secretary shall publish in a newspaper of general circulation in Salt Lake
			 County, Utah, a notice that the appraisals are available for public
			 inspection.
						(c)Equalization of
			 values
				(1)Surplus of
			 non-Federal landIf after completion of the appraisal and dispute
			 resolution process under subsection (b), the value of the non-Federal land
			 exceeds the value of the Federal land—
					(A)the Secretary may,
			 to the extent consistent with other applicable laws (including regulations),
			 offer to convey to the State, in partial exchange for the non-Federal land, any
			 Federal land in the State that—
						(i)is mutually
			 selected by the Secretary and the State;
						(ii)the Secretary has
			 identified as suitable for disposal in a resource management plan prepared
			 under the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1701 et seq.); or
						(B)the State, after
			 consultation with the Secretary, may remove parcels of non-Federal land from
			 the exchange until the value of the Federal land and non-Federal land is
			 equal.
					(2)Surplus of
			 Federal landIf after completion of the appraisal and dispute
			 resolution process under subsection (b), the value of the Federal land exceeds
			 the value of the non-Federal land, the value of the Federal land and
			 non-Federal land may be equalized by—
					(A)the Secretary,
			 after consultation with the State, removing parcels of Federal land from the
			 exchange until the value is equal; or
					(B)the Secretary and
			 the State adding additional State trust land to the non-Federal land,
			 if—
						(i)the additional
			 land has been appraised in accordance with an ongoing Federal acquisition
			 process or program; and
						(ii)the appraised
			 value (as determined under clause (i)) has been accepted by the
			 Secretary.
						(3)Notice and
			 public inspection
					(A)In
			 generalIf the Secretary and the State determine to add or remove
			 land from the exchange, the Secretary shall—
						(i)publish in a
			 newspaper of general circulation in Salt Lake County, Utah, a notice that
			 identifies when and where a revised exchange map will be available for public
			 inspection; and
						(ii)transmit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Resources of the House of Representatives a copy of the revised exchange
			 map.
						(B)LimitationThe
			 Secretary and the State shall not add or remove land from the exchange until at
			 least 20 days after the date on which the notice is published under
			 subparagraph (A)(i) and the map is transmitted under subparagraph
			 (A)(ii).
					(d)Resource
			 report
				(1)In
			 generalWith respect to each parcel of Federal land to be
			 conveyed to the State, the Secretary shall prepare a report, based on resource
			 inventories and information in existence on the date on which the report is
			 prepared, that identifies any significant resource values, issues, or
			 management concerns associated with the parcel.
				(2)Notice and
			 inspectionA report shall be subject to the public notice and
			 inspection in accordance with subsection (b)(6)(D).
				6.Status and
			 management of land after exchange
			(a)Administration
			 of non-Federal land
				(1)In
			 generalSubject to paragraph (2) and in accordance with section
			 206(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(c)), the non-Federal land acquired by the United States under this Act
			 shall become part of, and be managed as part of, the Federal administrative
			 unit or area in which the land is located.
				(2)Mineral leasing
			 and occupancy
					(A)In
			 generalSubject to valid existing rights, the non-Federal land
			 acquired by the United States under this Act shall be withdrawn from the
			 operation of the mineral leasing and mineral material disposal laws until the
			 later of—
						(i)the date that is 2
			 years after the date of enactment of this Act; or
						(ii)the date on which
			 the Record of Decision authorizing the implementation of the applicable
			 resource management plans under section 202 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1712) is signed.
						(B)ExceptionAny
			 land identified on the maps as Withdrawal Parcels is withdrawn
			 from the operation of the mineral leasing and mineral material disposal
			 laws.
					(3)Receipts
					(A)In
			 generalAny receipts derived from the non-Federal land acquired
			 under this Act shall be paid into the general fund of the Treasury.
					(B)Applicable
			 lawMineral receipts from the non-Federal land acquired under
			 this Act shall not be subject to section 35 of the Mineral Leasing Act (30
			 U.S.C. 191).
					(b)Withdrawal of
			 Federal land prior to exchangeSubject to valid existing rights,
			 during the period beginning on the date of enactment of this Act and ending on
			 the earlier of the date that is 3 years after the date of enactment of this Act
			 or the date on which the Federal land is conveyed under this Act, the Federal
			 land is withdrawn from—
				(1)disposition (other
			 than disposition under section 4) under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)the operation
			 of—
					(A)the mineral
			 leasing laws;
					(B)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.); and
					(C)the first section
			 of the Act of July 31, 1947 (commonly known as the Materials Act of
			 1947) (30 U.S.C. 601).
					(c)Grazing
			 permits
				(1)In
			 generalIf land acquired under this Act is subject to a lease,
			 permit, or contract for the grazing of domestic livestock in effect on the date
			 of acquisition, the person or entity acquiring the land shall allow the grazing
			 to continue for the remainder of the term of the lease, permit, or contract,
			 subject to the related terms and conditions of user agreements, including
			 permitted stocking rates, grazing fee levels, access rights, and ownership and
			 use of range improvements.
				(2)RenewalTo
			 the extent allowed by Federal or State law, on expiration of any grazing lease,
			 permit, or contract described in paragraph (1), the holder of the lease,
			 permit, or contract shall be entitled to a preference right to renew the lease,
			 permit, or contract.
				(3)Cancellation
					(A)In
			 generalNothing in this Act prevents the Secretary or the State
			 from canceling or modifying a grazing permit, lease, or contract if the land
			 subject to the permit, lease, or contract is sold, conveyed, transferred, or
			 leased for nongrazing purposes by the party.
					(B)LimitationExcept
			 to the extent reasonably necessary to accommodate surface operations in support
			 of mineral development, the Secretary or the State shall not cancel or modify a
			 grazing permit, lease, or contract because the land subject to the permit,
			 lease, or contract has been leased for mineral development.
					(4)Base
			 propertiesIf land conveyed by the State under this Act is used
			 by a grazing permittee or lessee to meet the base property requirements for a
			 Federal grazing permit or lease, the land shall continue to qualify as a base
			 property for the remaining term of the lease or permit and the term of any
			 renewal or extension of the lease or permit.
				(d)Hazardous
			 materials
				(1)In
			 generalThe Secretary and, as a condition of the exchange, the
			 State shall make available for review and inspection any record relating to
			 hazardous materials on the land to be exchanged under this Act.
				(2)CostsThe
			 costs of remedial actions relating to hazardous materials on land acquired
			 under this Act shall be paid by those entities responsible for the costs under
			 applicable law.
				(e)Provisions
			 relating to Federal landThe exchange of land under this Act
			 shall be considered to be in the public interest under section 206(a) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(a)).
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Utah Recreational Land Exchange Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the land located
			 in Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)BLM Subsurface
			 only Proposed for Transfer to State Trust Lands;
				(B)BLM Surface only
			 Proposed for Transfer to State Trust Lands; and
				(C)BLM Lands Proposed
			 for Transfer to State Trust Lands.
				(2)Grand county
			 mapThe term Grand County Map means the map
			 prepared by the Bureau of Land Management entitled Utah Recreational
			 Land Exchange Act Grand County, dated October 3, 2007, and relating to
			 the exchange of Federal land and non-Federal land in Grand and San Juan
			 Counties, Utah.
			(3)MapsThe
			 term maps means the Grand County Map and the Uintah County
			 Map.
			(4)Non-federal
			 landThe term non-Federal land means the land in
			 Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps
			 as—
				(A)State Trust Land
			 Proposed for Transfer to BLM; and
				(B)State Trust
			 Minerals Proposed for Transfer to BLM.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Utah, as trustee under the Utah
			 State School and Institutional Trust Lands Management Act (Utah Code Ann.
			 53C–1–101 et seq.).
			(7)Uintah county
			 mapThe term Uintah County Map means the map
			 prepared by the Bureau of Land Management entitled Utah Recreational
			 Land Exchange Act Uintah County, dated October 3, 2007, and relating to
			 the exchange of Federal land and non-Federal land in Uintah County,
			 Utah.
			3.Exchange of
			 land
			(a)In
			 generalIf the State offers to convey to the United States title
			 to the non-Federal land, the Secretary shall—
				(1)accept the offer;
			 and
				(2)on receipt of all right,
			 title, and interest of the State in and to the non-Federal land, convey to the
			 State all right, title, and interest of the United States in and to the Federal
			 land.
				(b)ConditionsThe
			 exchange authorized under subsection (a) shall be subject to—
				(1)valid existing
			 rights;
				(2)except as otherwise
			 provided by this Act—
					(A)section 206 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); and
					(B)any other applicable
			 laws; and
					(3)any additional terms and
			 conditions that the Secretary and the State mutually determine to be
			 appropriate.
				(c)Title
			 approvalTitle to the Federal land and non-Federal land to be
			 exchanged under this section shall be in a format acceptable to the Secretary
			 and the State.
			(d)Appraisals
				(1)In
			 generalThe value of the Federal land and the non-Federal land
			 shall be determined by appraisals conducted by 1 or more independent appraisers
			 selected jointly by the Secretary and the State.
				(2)Applicable
			 lawThe appraisals conducted under paragraph (1) shall be
			 conducted in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
				(3)ApprovalThe
			 appraisals conducted under paragraph (1) shall be submitted to the Secretary
			 and the State for approval.
				(4)Adjustment
					(A)In
			 generalIf value is attributed to any parcel of Federal land
			 because of the presence of minerals subject to leasing under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.), the value of the parcel (as otherwise
			 established under this section) shall be reduced by the percentage of the
			 Federal revenue sharing with a State under section 35(a) of the Mineral Leasing
			 Act (30 U.S.C. 191(a)).
					(B)LimitationAn
			 adjustment under subparagraph (A) shall not be considered as a property right
			 of the State.
					(5)Availability of
			 appraisals
					(A)In
			 generalAll final appraisals, appraisal reviews, and
			 determinations of value for land to be exchanged under this Act shall be
			 available for public review at the Utah State Office of the Bureau of Land
			 Management at least 30 days before the conveyance of the applicable
			 parcels.
					(B)PublicationThe
			 Secretary or the State, as applicable, shall publish in a newspaper of general
			 circulation in Salt Lake County, Utah, a notice that the appraisals are
			 available for public inspection.
					(e)Conveyance of Parcels
			 in Phases
				(1)In
			 generalNotwithstanding that appraisals for all of the parcels of
			 Federal land and non-Federal land may not have been approved under subsection
			 (d)(3), parcels of the Federal land and non-Federal land may be exchanged under
			 subsection (a) in 3 phases beginning on the date on which the appraised values
			 of the parcels included in the applicable phase are approved under this
			 subsection.
				(2)PhasesThe
			 3 phases referred to in paragraph (1) are—
					(A)phase 1, consisting of
			 the non-Federal land identified as phase one land on the Grand
			 County Map;
					(B)phase 2, consisting of
			 the non-Federal land identified as phase two land on the Grand
			 County Map and the Uintah County Map; and
					(C)phase 3, consisting of
			 any remaining non-Federal land that is not identified as phase
			 one land or phase two land on the Grand County Map or
			 the Uintah County Map.
					(3)No agreement on
			 exchangeIf agreement has not been reached with respect to the
			 exchange of an individual parcel of Federal land or non-Federal land, the
			 Secretary and the State may agree to set aside the individual parcel to allow
			 the exchange of the other parcels of Federal land and non-Federal land to
			 proceed.
				(4)TimingIt
			 is the intent of Congress that at least the first phase of the exchange of land
			 authorized by subsection (a) be completed not later than 360 days after the
			 date on which the State makes the Secretary an offer to convey the non-Federal
			 land under that subsection.
				(f)Reservation of Interest
			 in Oil Shale
				(1)In
			 generalWith respect to Federal land that contains oil shale
			 resources, the Secretary shall reserve an interest in the portion of the
			 mineral estate that contains the oil shale resources.
				(2)Extent of
			 interestThe interest reserved by the United States under
			 paragraph (1) shall consist of—
					(A)50 percent of any bonus
			 bid or other payment received by the State as consideration for securing any
			 lease or authorization to develop oil shale resources;
					(B)the amount that would
			 have been received by the Federal Government under the applicable royalty rate
			 if the oil shale resources had been retained in Federal ownership; and
					(C)50 percent of any other
			 payment received by the State pursuant to any lease or authorization to develop
			 the oil shale resources.
					(3)PaymentAny
			 amounts due under paragraph (2) shall be paid by the State to the United States
			 not less than quarterly.
				(4)No Obligation to
			 LeaseThe State shall not be obligated to lease or otherwise
			 develop oil shale resources in which the United States retains an interest
			 under this subsection.
				(5)ValuationFederal
			 land in which the Secretary reserves an interest under this subsection shall be
			 appraised—
					(A)without regard to the
			 presence of oil shale; and
					(B)in accordance with
			 subsection (d).
					(g)Withdrawal of federal
			 land prior to exchangeSubject to valid existing rights, during
			 the period beginning on the date of enactment of this Act and ending on the
			 earlier of the date that the Federal land is removed from the exchange or the
			 date on which the Federal land is conveyed under this Act, the Federal land is
			 withdrawn from—
				(1)disposition (other than
			 disposition under section 4) under the public land laws;
				(2)location, entry, and
			 patent under the mining laws; and
				(3)the operation of—
					(A)the mineral leasing
			 laws;
					(B)the Geothermal Steam Act
			 of 1970 (30 U.S.C. 1001 et seq.); and
					(C)the first section of the
			 Act of July 31, 1947 (commonly known as the Materials Act of
			 1947) (30 U.S.C. 601).
					(h)Appurtenant water
			 rightsAny conveyance of a parcel of Federal land or non-Federal
			 land under this Act shall include the conveyance of water rights appurtenant to
			 the parcel conveyed.
			(i)Equal value
			 exchange
				(1)In
			 generalThe value of the Federal land and non-Federal land to be
			 exchanged under this Act—
					(A)shall be equal; or
					(B)shall be made equal in
			 accordance with paragraph (2).
					(2)Equalization
					(A)Surplus of Federal
			 landIf the value of the Federal land exceeds the value of the
			 non-Federal land, the value of the Federal land and non-Federal land shall be
			 equalized, as determined to be appropriate and acceptable by the Secretary and
			 the State—
						(i)by reducing the acreage
			 of the Federal land to be conveyed; or
						(ii)by adding additional
			 State land to the non-Federal land to be conveyed.
						(B)Surplus of non-Federal
			 landIf the value of the non-Federal land exceeds the value of
			 the Federal land, the value of the Federal land and non-Federal land shall be
			 equalized by reducing the acreage of the non-Federal land to be conveyed, as
			 determined to be appropriate and acceptable by the Secretary and the
			 State.
					(3)Notice and public
			 inspection
					(A)In
			 generalIf the Secretary and the State determine to add or remove
			 land from the exchange, the Secretary or the State shall—
						(i)publish in a newspaper of
			 general circulation in Salt Lake County, Utah, a notice that identifies when
			 and where a revised exchange map will be available for public inspection;
			 and
						(ii)transmit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a copy of the revised
			 exchange map.
						(B)LimitationThe
			 Secretary and the State shall not add or remove land from the exchange until at
			 least 30 days after the date on which the notice is published under
			 subparagraph (A)(i) and the map is transmitted under subparagraph
			 (A)(ii).
					4.Status and management of
			 land after exchange
			(a)Administration of
			 Non-Federal Land
				(1)In
			 generalSubject to paragraph (2) and in accordance with section
			 206(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(c)), the non-Federal land acquired by the United States under this Act
			 shall become part of, and be managed as part of, the Federal administrative
			 unit or area in which the land is located.
				(2)Mineral leasing and
			 occupancy
					(A)In
			 generalSubject to valid existing rights, the non-Federal land
			 acquired by the United States under this Act shall be withdrawn from the
			 operation of the mineral leasing laws until the later of—
						(i)the date that is 2 years
			 after the date of enactment of this Act; or
						(ii)the date on which the
			 Record of Decision authorizing the implementation of the applicable resource
			 management plans under section 202 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1712) is signed.
						(B)ExceptionAny
			 land identified on the maps as Withdrawal Parcels is withdrawn
			 from the operation of the mineral leasing and mineral material disposal
			 laws.
					(3)Receipts
					(A)In
			 generalAny mineral receipts derived from the non-Federal land
			 acquired under this Act shall be paid into the general fund of the
			 Treasury.
					(B)Applicable
			 lawMineral receipts from the non-Federal land acquired under
			 this Act shall not be subject to section 35 of the Mineral Leasing Act (30
			 U.S.C. 191).
					(b)Grazing
			 Permits
				(1)In
			 generalIf land conveyed under this Act is subject to a lease,
			 permit, or contract for the grazing of domestic livestock in effect on the date
			 of acquisition, the Secretary and the State shall allow the grazing to continue
			 for the remainder of the term of the lease, permit, or contract, subject to the
			 related terms and conditions of user agreements, including permitted stocking
			 rates, grazing fee levels, access rights, and ownership and use of range
			 improvements.
				(2)RenewalTo
			 the extent allowed by Federal or State law, on expiration of any grazing lease,
			 permit, or contract described in paragraph (1), the holder of the lease,
			 permit, or contract shall be entitled to a preference right to renew the lease,
			 permit, or contract.
				(3)Cancellation
					(A)In
			 generalNothing in this Act prevents the Secretary or the State
			 from canceling or modifying a grazing permit, lease, or contract if the land
			 subject to the permit, lease, or contract is sold, conveyed, transferred, or
			 leased for nongrazing purposes by the Secretary or the State.
					(B)LimitationExcept
			 to the extent reasonably necessary to accommodate surface operations in support
			 of mineral development, the Secretary or the State shall not cancel or modify a
			 grazing permit, lease, or contract because the land subject to the permit,
			 lease, or contract has been leased for mineral development.
					(4)Base
			 propertiesIf land conveyed by the State under this Act is used
			 by a grazing permittee or lessee to meet the base property requirements for a
			 Federal grazing permit or lease, the land shall continue to qualify as a base
			 property for the remaining term of the lease or permit and the term of any
			 renewal or extension of the lease or permit.
				(c)Hazardous
			 Materials
				(1)In
			 generalThe Secretary and, as a condition of the exchange, the
			 State shall make available for review and inspection any record relating to
			 hazardous materials on the land to be exchanged under this Act.
				(2)CostsThe
			 costs of remedial actions relating to hazardous materials on land acquired
			 under this Act shall be paid by those entities responsible for the costs under
			 applicable law.
				(d)EasementThe
			 conveyance of Federal land in sec.33, T. 4 S., R. 24 E., and sec. 4, T. 5 S.,
			 R. 24 E., of the Salt Lake Meridian, shall be subject to a 1,000 foot wide
			 scenic easement and a 200 foot wide road right-of-way previously granted to the
			 National Park Service for the Dinosaur National Monument, as described in Land
			 Withdrawal No. U–0141143, pursuant to the Act of September 8, 1960 (74 Stat.
			 857,861).
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		September 16, 2008
		Reported with an amendment
	
